Citation Nr: 1228188	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-10 749	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for spondylosis of the thoracic spine. 

2.  Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure and as secondary to a service-connected disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for DJD and DDD, L4-5 and L5-S1. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1971.  He had 3 years and 5 months of foreign or sea service.  His military decorations include the Republic of Vietnam Campaign Medal and Vietnam Service Medal with Two Bronze Stars.  

Historically, the Veteran's original claim for service connection for a low back disorder was received in December 1997 and he appealed a June 1998 rating decision which denied the claim. He testified at a September 1998 RO hearing in support of the claim and a transcript thereof is on file. In November 2000 the Board remanded the issue of service connection for a back disorder for evidentiary development. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

A November 2002 rating decision granted service connection for DJD and DDD at L4-5 and L5-S1 and assigned an initial disability rating of 20 percent, both effective December 15, 1997. The Veteran appealed the assignment of an initial 20 percent rating. 

A September 2003 rating decision granted service connection for peripheral neuropathy of each lower extremity and each was assigned an initial 10 percent disability rating, effective March 26, 2003. That decision denied service connection for peripheral neuropathy of the upper extremities. 

A September 2004 rating decision denied service connection for spondylosis of the thoracic spine and for DJD and DDD of the cervical spine; and also denied entitlement to a TDIU rating. It also increased the initial 10 percent ratings for peripheral neuropathy of each lower extremity to 20 percent, effective February 5, 2004. 

In an August 2006 letter the Veteran withdrew his claim for service connection for skin cancer. 

The Board remanded the case in February 2007 because (1) additional evidence had been received without a waiver of initial RO consideration thereof, (2) for compliance with compliance with the Veterans Claims Assistance Act of 2000 (VCAA), and (3) for clarification of VA examination findings. 

A May 2007 rating action confirmed and continued the 20 percent ratings for peripheral neuropathy of the each lower extremity.  The Veteran did not appeal a rating action in May 2008, which denied service connection for tinnitus, and December 2008 which denied service connection for hypertension.  A July 2010 rating decision granted service connection for tinnitus and assigned an initial 10 percent rating and granted service connection for bilateral hearing loss which was assigned an initial noncompensable rating.  The Veteran did not initiate an appeal of this rating action. 

The case was remanded in December 2010 and has now been returned for appellate adjudication.  However, in light of the favorable action establishing service connection for peripheral neuropathy of the upper extremities, the issue concerning a TDIU rating is REMANED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Spondylosis of the thoracic spine and DJD and DDD of the cervical spine are first demonstrated many years after military service, are unrelated to any incident of service; and were not caused or aggravated by a service-connected disability.

2.  The evidence is in relative equipoise as to whether there is a casual relationship between the Veteran's exposure to herbicide agents in service and the subsequent development of peripheral neuropathy of the upper extremities.

3.  The service-connected DJD and DDD, L4-5 and L5-S1 has not been manifested by more than moderate limitation of motion, pronounced intervertebral disc disease, flexion was not 30 degrees or less, and there is no evidence of a vertebral fracture, incapacitating episodes or favorable or unfavorable thoracolumbar ankylosis.  


CONCLUSIONS OF LAW

1.  Spondylosis of the thoracic spine and DJD and DDD of the cervical spine were not incurred in or aggravated during service; arthritis of the cervical and thoracic spinal segments did not manifest within one year of service discharge, and spondylosis of the thoracic spine and DJD and DDD of the cervical spine are not proximately due to or the result of or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for peripheral neuropathy of the upper extremities are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.309(e), 3.310 (2011).  

3.  The criteria for an initial rating in excess of 20 percent for DJD and DDD, L4-5 and L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5292and 5293, prior to September 23, 2002; and Diagnostic Codes 5242 and 5243, since September 23, 2002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with VCAA notice as to what was needed to substantiate the claim for service connection for peripheral neuropathy of the upper extremities in April 2003 and as to the claims for service connection for disabilities of the thoracic and cervical spinal segments in April 2004.  He was notified of the evidence needed to substantiate claims of service connection, and he was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  Also, a March 2007 letter informed the Veteran of the elements mandated in Dingess, Id.  And all this was prior to the Supplemental Statements of the Case in January 2009 and April 2012.  

As to the claim for a higher initial disability rating for DJD and DDD, L4-5 and L5-S1, the appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's available service treatment records (STRs) have been obtained but are incomplete.  As a result, VA's duty to assist is heightened as to his claims for service connection.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  Also, his private treatment records have been obtained as have VA treatment records.  He declined the opportunity to testify in support of his claims.  Also on file are records pertaining to his award of Social Security Administration (SSA) disability benefits.  

The Veteran has been afforded VA examinations as to the claims addressed herein.  This was most recently done in April 2011, pursuant to the December 2010 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, there has been substantial compliance with the February 2007 and December 2010 Board remands with respect to the claims addressed herein.  Further, in view of the steps taken to obtain medical opinions in this case, the heightened duty to assist as to the claims for service connection, in light of the incomplete STRs, has been met.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The only available STR is the report of a December 1966 preinduction examination which was negative.  

A September 1984 private treatment record shows the Veteran was treated for chronic low back pain from DDD but there were no recorded complaints relative to his thoracic and cervical spinal segments, or his upper extremities.  

Private treatment records show that in 1996 the Veteran was advised to stop drinking alcohol and he was prescribed medication for gout.  

In a September 2002 memorandum, a VA physician reported that he had reviewed the claim file and observed that there were no medical records to support the claim of back trouble during service but letters by the Veteran to his family appeared to substantiate his claim of back troubles during service.  Also, it was documented that he had a postservice low back injury at work in 1980 and 1981 and that there had been ongoing episodes of back pain since then.  X-rays in May 1980 found DDD at L4-5 and L5-S1.  

On VA examination in November 2002, by the VA physician that wrote the September 2002 memorandum, the Veteran complained of low back pain which radiated into the left buttock, and at times down the posterior aspect of the left thigh.  He had occasional shooting pains further down the leg.  He had a sensation of numbness or tingling in the left buttock and posterior thigh if he sat for a prolonged period of time.  He was not aware of any weakness.  He did not recall any significant inservice or postservice back injury but recalled having occasional pulled a low back muscle.  As a result of his ongoing pain, he had started his own business as a home inspector.  He had flare-ups of pain such that he was sometimes unable to work, totaling about 3 weeks out of the year.  At other times, he might work but was limited in terms of entering crawl spaces of homes.  He reported that he had to limit his standing, sitting, lifting, and driving.  Performing household chores, e.g., cutting the grass, aggravated his pain.  He had had to limit his leisure activities, e.g., crabbing, hunting, fishing, and boating.  He gave up running in the 1970s due to back pain.  He took occasional pain relievers, when he was not working; muscle relaxants; and performed stretching exercises.  He had not had surgery but had tried chiropractic treatment without success.  He had had steroid injections, once, in 1995.  

On physical examination the Veteran's flexion of the lumbosacral spine was to 60 degrees, extension was to 20 degrees, right lateral bending was to 20 degrees, left lateral bending was to 15 degrees.  Motion in rotation, to the right and to the left, was not tested.  There was no pain on any tested motion.  Patellar reflexes were +2 on the right and absent on the left even with reinforcement.  Achilles reflex was absent on the right and left, also even with reinforcement.  There was no motor weakness in the lower extremities.  There was an area of patchy decreased sensation to touch affecting the lower legs, ankles, and feet.  Lumbosacral X-rays in April 2000 had revealed marked narrowing at L4-5 and L5-S1.  There was generalized spondylosis of the lower lumbar spine.  The diagnosis, after examination, was DJD and DDD, L4-5 and L5-S1.  The examiner stated that the condition would cause mild-to-moderate impairment of function, especially during times of symptom exacerbation.  

A December 2002 VAOPT record reflects that the Veteran reported an increase in symptoms with constant left buttock pain and intermittent left posterior thigh pain.  He had experienced this increase following a near loss of balance while carrying 2 crab pots in July 2002 and the symptoms had still not resolved.  He noted increased symptoms when crabbing in a boat and when negotiating crawl spaces, and other awkward positions in his other job as a house inspector.  Active lumbar flexion and extension were both to 90 percent with left buttock pain, right lateral bending was full, and left lateral bending was to 75 percent but with left buttock pain.  Neurologically, sensation was grossly intact to light touch in both lower extremities.  Patellar reflex was 1+ on the left and 2+ on the right.  Achilles reflex was trace bilaterally, but greater on the right than the left.  Myotomes were grossly intact, bilaterally.  

K. J. McD., a chiropractor, reported in March 2003 that he had treated the Veteran for the past 5 years for complaints in the neck and back.  He had recently begun to exhibit symptoms of pins and needles and decreased sensation in his hands and fingers.  He had also begun to have numbness of the lower legs from the area of the top of the sock down over the dorsal surface of the feet, as well as acutely increased sensitivity along the plantar surface of the feet.  This area was so sensitive that gentle prodding the area with a blunt object caused a sensation that something was ripping through his foot.  It was felt that these symptoms were the result of ongoing degenerative spinal disease with which the Veteran had already been diagnosed.  These new symptoms were clear signs that his condition was worsening, and increasing his disability and the need for a regimen of more frequent supportive treatment.  

On VA examination in June 2003 the Veteran medical records were reviewed and it was stated that the Veteran reported having had a skull fracture in the 1980s which had caused a loss of consciousness for about one minute.  He had no history of diabetes or low blood sugar.  He had a history of gout.  He had been experiencing neck and back pain.  He now had back pain and had had numbness and tingling of the hands and feet.  On examination there was no spinal deformity or muscle spasm of the cervical and thoracic spinal segments.  There was no spasm or abnormal curvature of the lumbosacral spine.  Lumbar flexion was to 65 degrees, extension was to 15 degrees, right lateral bending was to 20 degrees, and left lateral bending was to 15 degrees.  No testing of rotation, to the right or left, was done.  There was no pain on the tested movements.  There was no upper extremity atrophy and biceps and triceps reflexes were normal.  There was no atrophy of the lower extremity muscles.  Patellar reflexes were normal and no motor weakness was noted, although ankle jerks were absent.  The Veteran declined to perform a squatting maneuver due to pain.  

The diagnoses were lumbar spine DJD and DDD at L4-5 and L5-S1.  The examiner reported that there was no atrophy of the muscles and no evidence to suggest sensory loss or sciatica.  The Veteran had no evidence of foot drop.  A review of his medical history revealed the absence of numbness or weakness.  He had not expressed urinary or bowel movement incontinence.  No erectile dysfunction had been diagnosed.  He was not using any assistive device for ambulation.  In the last 12 months he had not been admitted for bed rest due to acute symptoms.  He used Tramadol for pain relief.  He had been treated with steroids by mouth in a rapidly reducing dose with good results.   

In an addendum in July 2003, the June 2003 VA examiner noted that the Veteran had been evaluated in March 2003 by another physician (a neurologist) who had reported the Veteran's loss of vibration sense in both feet and ankles; whereas, the June 2003 VA examiner had found no atrophy of the lower extremity muscles; yet, peripheral neuropathy was diagnosed by the neurologist.  The June 2003 examiner stated that he had not commented about the loss of vibration sense in the feet and ankles in his June 2003 report but he agreed with the neurologist that the Veteran had peripheral neuropathy.  Thus, the June 2003 VA examiner retracted his statement that there was no evidence to suggest sensory loss.  It was noted that sciatica had not been diagnosed but the neurologist had diagnosis peripheral neuropathy with loss of vibration sense of both lower extremities.  It was reaffirmed that on the June 2003 examination the Veteran had not had motor atrophy or any urinary or bowel incontinence.  

In August 2003 a VA physician opined that the Veteran's lower extremity peripheral neuropathy was at least as likely as not due to his service-connected DJD and DDD of L4-5 and L5-S1.  

An April 2004 VAOPT record, by the VA physician that wrote the September 2002 memorandum and conducted the November 2002 VA examination, indicates that the Veteran was seen for thoracic pain.  The Veteran had been told that he had gout and he wondered if this caused his back pain.  The physician stated that although it was possible that gout could affect the spinal joints, it would not be possible to confirm this.  Mechanical causes of back pain were far more common.  

On VA spinal examination in May 2004, by the VA physician that wrote the September 2002 memorandum and conducted the November 2002 VA examination, it was noted that the Veteran's history was unchanged since the 2002 examination except that in May or June 2003 the Veteran had twisted his back causing a flare-up that last about nine months.  He had received chiropractic treatment for this but continued to have episodic flare-ups, although he was unable to state how often these occurred.  He had daily flare-ups of momentary duration.  The pain remained largely in the low back but occasionally could travel down the back of the left thigh to about the knee.  He rated his average pain as 3 on a scale of 10, and as 9 or 10 when at its worse.  He had neuropathy involving both lower legs and feet.  In these areas he had a sensation of pins-and-needles, numbness, and extrasenstivity.  He was not aware of having any foot drop but he reported that his legs felt somewhat weaker in general.  He had had to give up his job because he was unable to do the required activities of that work.  He had had difficulty with prolonged standing, sitting, walking, and lifting.  His balance was no longer as good as it had been.  He had given up a number of leisure activities due to his pain.  He was aware of some difficulty urinating and had erectile dysfunction with an inability to have a full erection.  There had been no bowel dysfunction.  He took Oxycodone once daily but not every day and he did some stretching exercises.  He did not use a brace or cane.  

On examination the Veteran had lumbar flexion to 50 degrees, 20 degrees of extension, and lateral bending in each direction.  All of these motions were taken to the point of the onset of pain.  Patellar reflexes were 1+ on the right and absent on the left.  Achilles reflexes were absent, bilaterally.  There was no motor weakness of the lower extremities.  There was a patchy area of decreased sensation and hyperesthesia in the legs, ankles, and feet.  Past X-rays revealed marked L4-5 and L5-S1 narrowing and mild generalized spondylosis, indicating DDD at those levels.  This was not considered to be significantly changed since April 2000.  The diagnoses were DDD at L4-5 and L5-S1, mild generalized lumbar spondylosis, mild left sciatica, and peripheral neuropathy of both lower extremities.  It was noted that this condition would cause increased loss of motion and increased loss of function with increased or repetitive stressful activities involving the low back.  The main restriction would be due to pain.  

On VA examination in July 2004 for evaluation of the claimed thoracic and cervical spine disorders, it was noted that the Veteran related a history of having developed pain in the back of his neck and the thoracic area somewhere around five or more years ago.  He did not recall any injury to either of these areas.  There had been no upper extremity radiation of pain from the neck but he had numbness in several digits of the hands which he attributed to peripheral neuropathy.  He had a general feeling of weakness in both hands.  From this and other symptoms, he was no longer working and had significant limitation of activities of daily living, and no leisure activities.  On examination he had moderated decreased sensation of the first 3 fingers of each hand and slight decreased sensation of the last two fingers of each hand but no detectable upper extremity weakness.  January 2004 X-rays revealed disc space narrowing at C5-6 with osteophytes and, in the thoracic spine, mild spondylosis at multiple levels.  The diagnoses were DJD and DDD at C5-6 and mild generalized thoracic spondylosis.  It was opined that these conditions were not caused by the service-connected lumbar spine condition and had developed independently as part of an overall wear-and-tear or degenerative process.  

SSA records show that in 2004 the Veteran was award disability benefits due to his disorders of the back, discogenic and degenerative.  

A May 2005 letter from a "USS Mars Historian & reunion coordinator" it was reported that the USS Mars was the main supply ship for the U.S. Navy ships operating off the coast of Vietnam from September 1965 to April 1970.  That ship entered the ports of Da Nang, Cam Ranh Bay, and the Mekong Delta area of South Vietnam on a continuous basis during that time.  The Veteran was a "QM2" stationed on that ship from September 1967 to August 1969 and during that time the ship was involved in salvage operations of the USS Clarke Count which had been stranded on the beach at Duc Pho, South Vietnam.  During that 11 day period many of the crew of the USS Mars went ashore to help off loading of heavy equipment and ammunition.  The Veteran could have been one of these.  On April 2, 1969, the crew of the USS Mars went ashore at An Thei, South Vietnam, as part of an organized ship's beach party, and the Veteran was among those who went ashore.  

A private physician, Dr. P. B., reported in June 2005 that the Veteran's original low back injury was in 1967.  He had had concurrent progression of mid-back [pain] in conjunction with the low back pain.  On examination he had spasm of the thoracic and lumbar areas.  The impression was chronic thoracic syndrome with strain/sprain/DJD with radiculopathy features, and lumbar syndrome with strain/sprain/DJD/radiculopathy features.  "In terms of his mid back/thoracic spine, it is just as likely as not that this is directly and causally related to his 1967 original injury.  Medically, I feel that the thoracic/mid back injury is directly related to this 1967 injury with the service."  

On VA peripheral nerve examination in June 2006 the Veteran reported having developed low back pain during boot camp but he denied trauma or injury.  He rated his current back pain as 6 or 7 on a scale of 10, and reported having sciatic radiation of pain.  In the past he had had injections of steroids in his back.  He had been counseled about possible lumbosacral disc surgery.  On examination he had 5/5 motor strength in the lower extremities.  He had some impairment of sensory function in the lower extremities.  The diagnosis was peripheral neuropathy.  It was noted that the common causes thereof included diabetes, uremia, alcoholism, and nutritional causes; and that disc disease caused sciatica or low back neuropathy.  There did not appear to be an increase in symptoms, as reported by the Veteran.  

On VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2007 the Veteran reported that he had last worked full-time in 1988 at Radio Shack and had become too disabled to work in December 2003.  He had work experience as a home inspector, from 1988 to December 2004.  He had left his last job due to his disability but had not tried to obtain employment since he became too disabled to work.  He had four years of college education.  

On VA neurology examination in November 2007 the Veteran's claim files were reviewed.  It was noted that a cervical spine examination had been conducted.  The Veteran complained of the gradual onset of neck pain after service and the onset of numbness and tingling of the first three digits of each hand after service, with the onset of paresthesic complaints about 5 years ago.  He used Perocet as needed with some relief.  He denied bowel or bladder complaints but reported having erectile dysfunction, with a history of hypertension.  He did not use a cane.  He could walk two blocks or for 10 minutes.  He had no history of falls.  After a physical examination, and noting that prior X-rays had documented cervical spine degenerative changes, the diagnosis was cervical spondylosis.  It was noted that the Veteran had an intact sensory examination of the upper extremities and, so, did not have evidence of peripheral neuropathy of the upper extremities.  The Veteran was offered the opportunity to have an electromyographic (EMG) study conducted but he refused.  The notes of another physician were reported, including the diagnosis of DJD and DDD at C5-6 without any definitive comment about neuropathy of the upper extremities although physical examination findings at that time had documented some decreased sensation of the fingers.  

A September 2008 clinical note of Dr. P. B. reflects that the Veteran had radiating low back pain which was greater in the left leg than the right.  He had spasm and muscle guarding with limitation of motion.  Straight leg raising was positive, bilaterally.  He had neuropathic findings in the lower extremities.  When his history was correlated with MRI findings it was felt that he had significant advanced impairment of the low back assessed at 60 percent relative to the lumbosacral spine.  

A June 2006 VA audiology consultation shows that the Veteran complained of bilateral tinnitus.  Audiometric testing revealed a moderate to moderately-severe high frequency sensorineural hearing loss above 2000 Hertz in the right ear and a moderate to severe loss above 1500 Hertz in the left ear.  Speech recognition scores were mildly decreased at 92 percent in the left ear and at 100 percent in the right ear.  He was a borderline candidate for amplification.  Additional testing in July 2009 revealed only a mild sensorineural hearing loss in both ears.  

On VA orthopedic and neurology examinations in April 2011, pursuant to the December 2010 Board remand, the Veteran's claim files and medical records were reviewed.  

On VA orthopedic examination it was noted that the Veteran had a history of complaints of neck pain since approximately 5 to 10 years ago and his mid-back had been painful for the past several years.  He denied any accident or injury related to his pain and the pain had progressively worsened.  He related having had low back pain since 1967 but did not recall any injury or trauma at that time, and this pain too had progressively worsened.  He now took Oxycodone with no side effects and a fair response to the medication.  He had had chiropractic treatment on occasions but had had poor results from the last several treatments.  He had urinary frequency but no urinary incontinence, urgency or retention requiring catheterization.  He had no fecal incontinence or obstipation but had erectile dysfunction.  He had numbness and paresthesias and unsteadiness but no leg or foot weakness and no history of falls.  It was noted that he had numbness and paresthesia of his legs and feet but mostly of his legs and sometimes of his hands.  

It was further noted that the Veteran had a history of fatigue, stiffness, spasm, spinal pain, and decreased motion but no weakness.  The pain was in the neck and upper shoulders as well as the mid-back and low back.  The pain occurred daily and was mild but constant.  The neck pain radiated to his shoulders.  He had no incapacitating episodes of spinal disease.  He did not use any device or aid and was able to walk more than 1/4 mile but less than 1 mile.  

On physical examination the Veteran's posture and head position were normal.  His gait was normal and he had a symmetrical appearance.  He had lumbar flattening but no gibbus, kyphosis, lumbar lordosis, reverse lordosis, spinal list, scoliosis, or thoracolumar ankylosis.  There was no spasm, atrophy, guarding or weakness of his cervical spinal muscles but he had painful motion and tenderness.  As to his lumbar spinal muscles, he had no atrophy, guarding or weakness but had spasm, tenderness, and painful motion.  However, there was no abnormality of gait or abnormal spinal contour.  

As to his thoracolumbar spine flexion was 70 degrees, extension was 22 degrees, right lateral flexion was 25 degrees, left lateral flexion was 0 degrees, right rotation was 25 degrees, and left rotation was 25 degrees.  There was objective evidence of pain with range of active motion testing and following repetitive motion but no additional limitations after three repetitions of range of motion testing.  He had sensory abnormalities of the upper extremities.  As to his lower extremities he had decreased sensation to vibration at the first metatarsophalangeal (MTP) joint of each foot.  He had decreased sensation to pain and to pinprick as well as to light touch distally on the dorsal and plantar aspects of both feet.  Strength was normal in the hips and ankles with normal muscle tone and no muscle atrophy.  The results of past X-rays and MRIs of the spinal segments were summarized.  

The diagnoses were lumbar disogenic disease at L4-5 and L5-S1; and cervical and thoracic spondylosis.  It was noted that he use to be a home inspector but he had had to climb ladders and get to high areas for inspecting roofs and attics, which was becoming dangerous due to his problems with his feet and balance.  He was able to do simple household chores, as long as they did not involve heavy lifting.  He used a riding lawnmower to cut grass.  He was independent in his activities of daily living.  He walked in water at the beach for exercise but was not able to hunt or fish due to low back, mid-back, and neck problems.  

On VA neurology examination it was noted that the onset of the Veteran's peripheral neuropathy of the upper extremities had been in 2006 with a gradual and chronic onset, including noticing problems writing, buttoning shirts, and a sensation of pins-and-needles in the hands as well as a tendency to drop objects.  He also had numbness of his hands with generalized clumsiness.  He had had peripheral neuropathy symptoms in his lower extremities since 1991.  

On physical examination the Veteran had decreased sensory findings of the ulnar nerves of each hand affecting the 4th and 5th fingers of each hand.  As to his lower extremities he had absent sensation to vibration, pain, pinprick, position sense, and light touch in each lower extremity distal to the ankles.  

On motor examination the Veteran had normal strength in his hips and ankles.  Muscle tone was normal and there was no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, and no evidence that the function of any joint was affected by a neurological disorder.  Romberg's test was positive.  

It was noted that current nerve conduction tests of both upper extremities revealed severe sensory and mild motor abnormalities.  The diagnosis was upper extremity peripheral neuropathy.  The examiner reported that this was most "probably toxic due to Agent Orange exposure."  The effect of this upper extremity peripheral neuropathy on the Veteran's occupational activities was decreased manual dexterity and decreased strength of the upper and lower extremities.  It was reported that he had problems showering and dressing.  

The examiner further stated that the peripheral neuropathy of the upper extremities was not related to the Veteran's low back problem.  The examiner stated that the "veteran was exposed to Agent Orange while in the service.  Although he did not develop diabetes mellitus, Agent Orange is recognized as an etiology of peripheral neuropathy, mostly the chronic type."  The Veteran's back problem was of no relevance in the causation of the peripheral neuropathy.  

The examiner further stated the Veteran's cervical and thoracic spondylosis was present by X-ray studies but was not likely related to his military service.  There was no evidence in the service medical records or in his claim folders which showed a cervical or thoracic injury or a complaint of pain during service or in the 12 months after service discharge.  Thus, it was not likely that the cervical and thoracic spondylosis, shown on X-rays in 2004, manifested within one year of service discharge in February 1971.  Further, the cervical and thoracic spondylosis were not likely proximately due to or the result of the service-connected low back disability, but were most likely due to a natural process of aging, and were not likely aggravated by the service-connected low back disability.  Also, the examiner stated that it was not likely that gout had an impact upon the development of disabilities of the spine because gout as a deposition of monosodium urate monohydrate in the synovium of affected joints and the joints of the spine did not have synovium, (other than the articulation of the odontoid process with the atlas) and the spondylosis in this case was centered at C4-5 and mildly at the thoracic spine.  The examiner cited medical literature as to the nature of gout and that gout was predominantly a disease of the lower extremities, with the order of frequency of joint involvement being the toe, instep, ankles, heels, knees, wrists, fingers, and elbows.  

The examiner also stated that the Veteran described low back pain flare-ups associated with prolonged sitting at a table, driving or standing.  He could likely have a decrease in lumbar range of motion due to added stiffness and low back pain but the examiner could not state by how many degrees.  Also, the Veteran was found to be physically able to obtain and retain substantially gainful employment despite his service-connected low back disability in conjunction with his peripheral neuropathy of the lower extremities, tinnitus, and bilateral hearing loss.  He had adequate locomotion.  He had the ability to maintain a seated position and participate in an interview which lasted more than one hour without any evidence of severe pain.  His concentration level was adequate as well as his perceived comfort level.  He should be able to do work in which he did not have to do any physical labor, lift more than 10 to 15 pounds using his arms, have any repetitive bending at the waist or perform any manual activity that promoted axial loading of the spine or use vibratory machinery.  He was more suited to do administration work at a desk.  The job should be such as to allow him to stand and stretch as needed, every 20 to 30 mintues or sooner.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Where a Veteran, who served for ninety days on active duty, develops arthritis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, acute and subacute peripheral neuropathy will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) provides that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the onset.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Spondylosis of the Thoracic Spine, and DJD and DDD of the Cervical Spine

Although the STRs are incomplete, it is neither alleged nor shown that the Veteran was treated for or even had the onset of symptoms or pathology of the thoracic or cervical segments of the spine during active service, or for many years thereafter.  Consequently, any incompleteness of the STRs is not prejudicial to the Veteran's claims. 

Dr. P. B. stated in June 2005 that the Veteran's disability of the thoracic spine was as likely as not directly and causally related to the Veteran's 1967 inservice injury that cause his low back disability.  However, as indicated above, the evidence shows that the Veteran has repeatedly stated that he did not have any injury during service.  The evidence otherwise clearly shows that the symptoms of his current spondylosis of the thoracic spine first manifested many years after his active service.  In fact, at the June 2004 VA examination the Veteran reported that the onset of his cervical and thoracic spinal pain had been somewhere around five or more years earlier.  Thus, even if the onset had been ten years prior to the 2004 examination this would still postdate the Veteran military service by almost two decades.  

It is not until many years after service that spondylosis or any arthritic changes in his thoracic and cervical spinal segments were first radiologically documented.  This sequence of events, i.e., the postservice origin of cervical and thoracic spinal disability, including spondylosis, is most consistent with the VA opinions of 2004 and 2011 that the Veteran's current thoracic spondylosis and DJD and DDD of the cervical spine are due simply to a degenerative process, i.e., aging or a wear-and-tear process and, so, are unrelated to the Veteran's military service and his service-connected low back disorder.  Also, the recent 2011 VA examiner, after reviewing the voluminous clinical records which were not available to the private physician, concluded that the thoracic spondylosis and DJD and DDD of the cervical spine were unlikely to be related to the Veteran's military service and were not proximately due to, caused by or aggravated by the Veteran's service-connected low back disability, for essentially the same reasons expressed at the 2004 examination.  These are matters which the private physician did not address and these VA medical opinions stand un-rebutted as to these aspects of this claim for service connection.  Accordingly, the Board gives greater weight to the opinions expressed at the 2004 and 2011 VA examinations.  

Lastly, the Veteran has speculated that gout may have caused his thoracic spine disability.  However, a VA physician reported in 2004 that it was not possible to confirm this.  Moreover, the Veteran is not service-connected for gout and, more recently, a VA examiner indicated that gout would not affect the thoracic spine because of the absence of synovium in the thoracic spine.  The 2011 examiner stated that this was also true as to the cervical spine, with the exception of the odontoid process on the atlas (the 1st cervical vertebra) but, as to this, the Veteran's cervical spine pathology centered on the 4th and 5th cervical vertebrae.  

Accordingly, for these reasons, service connection for spondylosis of the thoracic spine and DJD and DDD of the cervical spine is not warranted.  

Peripheral Neuropathy of the Upper Extremities, Including as Secondary to Service-Connected Low Back Disability and as Due to Inservice Exposure to Herbicides

It is neither shown nor contended that the Veteran developed the onset of peripheral neuropathy of the upper extremities during service or within one year after his April 1971 discharge from active service.  Thus, any incompleteness of the STRs is not prejudicial to the Veteran's claim.  

In a May 2012 statement the Veteran alleged that he had been informed by VA medical personnel that he had peripheral neuropathy of the upper extremities due to inservice exposure to herbicides.  A statement on file indicates that the Veteran actually set foot on the soil of South Vietnam during the Vietnam Conflict.  However, the Board need not address the matter of whether the Veteran actually set foot on the soil of South Vietnam during the Vietnam Conflict.  This is because even if he did and, so, would be presumed to have been exposed to herbicides therein; nevertheless, the evidence does not establish, nor is it contended, that he now has acute and subacute peripheral neuropathy.  By regulatory definition, to warrant service connection as presumptively due to inservice herbicide exposure, the peripheral neuropathy would have had to appear within weeks or months of exposure to an herbicide agent and have resolved within two years of the onset.  Assuming that he last served in Vietnam at the time of his discharge from active service in February 1971, this means that the peripheral neuropathy would have had to manifest within at least one year thereof, i.e., prior to February 1972.  This is not the case here.  Also, it would have had to have resolved within two years, i.e., prior to February 1973.  Again, this is not the case here.  Rather, the chronic peripheral neuropathy of the upper extremities is not shown until many, many years after active service and any possible exposure to herbicides in Vietnam.  Accordingly, it must be concluded that the Veteran's peripheral neuropathy of the upper extremities is not a form of acute and subacute peripheral neuropathy for which service connection could be granted as presumptively due to in-service herbicide exposure.  

That notwithstanding, a Veteran is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the April 2011 VA examiner stated that the peripheral neuropathy was mostly likely of toxic origin, i.e., in-service exposure to Agent Orange.  The VA examiner reasoned that the Veteran was exposed to Agent Orange, and that Agent Orange is recognized as an etiology of peripheral neuropathy, mostly the chronic type.  The Board recognizes that this opinion appears to present some ambiguity in its rationale, by referencing some of the presumptive features, within the context of offering an opinion on direct causation.  However, in assessing this medical opinion, the Board observes that this issue has been twice remanded to generate medical evidence in this regard.  Hence, to avoid any further delay to the Veteran, the Board resolves the ambiguity in favor of the Veteran and finds it is reasonable to conclude that the record evidence, including the April 2011 VA opinion, supports a casual relationship between the Veteran's in-service exposure to herbicide agents and the subsequent development of peripheral neuropathy of the upper extremities, which warrants service connection on a direct basis.

With respect to service connection on a secondary basis, the recent VA examiner concluded that the Veteran's peripheral neuropathy of the upper extremities was, in essence, less likely as not related or due to, or even aggravated, by the Veteran's service-connected low back disability.

For the reasons expressed, and resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the upper extremities on a direct basis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes (DCs) which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Spinal Rating Criteria

The criteria for evaluating IVDS, also called disc disease, were revised effective September 23, 2002, and renumbered under 38 C.F.R. § 4.71a, DC 5293 as DC 5243.  

The criteria for evaluating spinal disabilities, other than IVDS, under 38 C.F.R. § 4.71a, DCs 5285 through 5295 ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered.  

Because the initial claim for service connection was received on in 1997, prior to these changes both the old and the new spinal and IVDS criteria must be applied.  

Generally, where the law or regulation change after a claim has been filed or reopened but before a final decision, the most favorable version most will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the revised law or regulation will not be applied prior to the stated effective date.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Under the old criteria for rating IVDS, at DC 5293, when IVDS was moderate with recurring attacks a 20 percent rating was warranted.  When severe with recurring attacks and little intermittent relief, 40 percent was warranted.  Sixty (60) percent was warranted when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).   

Under the new DC 5243, IVDS or disc disease, is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Under both the old and the new IVDS criteria, separate evaluation of the orthopedic and neurologic components of a spinal disability, for combination under 38 C.F.R. § 4.25, was permissible.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS.  

Old Spinal Rating Criteria Other Than IVDS

Under 38 C.F.R. § 4.71a, DC 5285 residuals of a vertebral fracture without spinal cord involvement and without abnormal mobility requiring a neck brace (jury mast), is rated based on definite limitation of motion or muscle spasm, adding 10 percent for demonstrable vertebral body deformity.  

Under 38 C.F.R. § 4.71a, DC 5286 complete bony fixation of the entire spine (ankylosis) in a favorable angle warrants a 60 percent rating.  If in an unfavorable angle, with marked deformity and involvement of major joints or without other joint involvement, a 100 percent rating is warranted. 

Under DC 5289 a 40 percent rating is warranted for favorable and 50 percent for unfavorable ankylosis of the lumbar spine.  

Under DC 5292 limited lumbar motion warrants a 20 percent rating when moderate and 40 percent when severe. 

Under DC 5294 a sacro-iliac injury or weakness was rated under DC 5295 as a lumbosacral strain.  Under DC 5295 a lumbosacral strain with muscle spasm on extreme forward bending with loss of lateral spine motion, a 20 percent rating is warranted.  When severe with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, a maximum 40 percent rating is warranted. 

New Spinal Rating Criteria

The old spinal rating criteria focused on subjective factors such as the degree of ankylosis or limitation of motion (old DC 5286 through 5289 and 5290 through 5292), except that other factors were taken into consideration for residuals of a vertebral fracture (formerly DC 5285) and sacro-iliac injury and weakness and lumbosacral strains (formerly DCs 5294 and 5295).  

The DCs for rating spinal disorders were also renumbered, including renumbering the DC for limited cervical motion, DC 5290, as DC 5237 (lumbosacral or cervical strain) and DC 5242 (degenerative arthritis of the spine); renumbering the DC 5292 for limited lumbar motion, as DC 5237 (lumbosacral or cervical strain) and DC 5242 (degenerative arthritis of the spine).  

The new spinal rating criteria created a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) which by encompassing symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine; 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Under Note 1 of this General Rating Formula provides that any objective neurologic abnormalities, including bowel or bladder impairment, are to be separately rated under the appropriate Diagnostic Code.  



DJD and DDD, L4-5 and L5-S1 Assigned An Initial 20 percent Rating

The appeal for a higher initial rating stems from a claim for service connection which was filed in December 1997.  Accordingly, all of the rating criteria cited above must be applied in adjudicating this claim.  

In this regard, the Veteran has not appealed the disability ratings assigned for his radicular peripheral neuropathy of the lower extremities, for which a 10 percent was assigned for each lower extremity effective March 26, 2002, and 20 percent for each since February 5, 2004.  The Veteran has had a combined rating, under 38 C.F.R. § 4.25 (including the bilateral factor), for the orthopedic and neurologic manifestations of his DDD of 40 percent since March 26, 2003, and of 50 percent since February 5, 2004.  

Thus, to warrant a rating higher than a combined 40 or even 50 percent rating, under the old IVDS criteria the next higher rating is 60 percent which would encompass pronounced IVDS due to the service-connected lumbosacral DDD.  Here, however, the findings do not more nearly approximate or equate to pronounced impairment because while there is evidence of significant impaired and even absent ankle jerks, the neurological findings have only involved sensory impairment with no actual motor weakness or atrophy of either lower extremity.  This is true despite the Veteran's subjective complaint that his legs feel weaker, which was a complaint recorded and investigated on, but not confirmed by, VA examinations.  Thus, in considering the totality of the evidence, the Board finds it reasonable to conclude that the neurologic findings and other manifestations of the Veteran's lumbosacral DDD do not rise to the level of, or more nearly approximate, pronounced IVDS.  Hence, a higher rating is not warranted under former diagnostic code 5293 (or 5243).

Similarly, under the new IVDS criteria, the Veteran would have to have incapacitating episodes of total duration of at least 6weeks during any period of 12 months.  Here, however, the record evidence does not reflect bed rest prescribed by or treatment by a physician for at least 6 weeks during any 12 month period during this appeal.  Rather, at the November 2002 VA examination he reported having had episodes that had lasted only three weeks out of a year and at the 2011 examination it was reported that he had no incapacitating episodes. 

To warrant a rating based solely on the orthopedic component of the lumbosacral DJD and DDD under the old criteria the Veteran would have had to have any one of the following: severe limitation of motion, bony fixation or ankylosis, or a severe lumbosacral strain.  As to limitation of motion under Diagnostic Code 5292 the record shows that he some limitation of motion, the findings do not more nearly approximate or equate to severe limitation of motion of the lumbar spine, the criteria for the next higher rating under the old Diagnostic Code 5292.  

As to a rating higher than 20 percent under the old criteria for lumbosacral strain, Diagnostic Code 5295, i.e., for a severe strain, the record shows that listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position or abnormal mobility on forced motion were not demonstrated.  The reported findings do not more nearly approximate or equate to severe impairment, the criteria for the next higher rating under the old Diagnostic Code 5295.  

To warrant a rating based solely on the orthopedic component of the lumbosacral DJD and DDD under the new criteria the Veteran must have either limitation of thoracolumbar flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  There is no evidence that the Veteran has ever had any thoracolumbar ankylosis and repeated examinations have revealed that his flexion of the thoracolumbar spine has never been less than 50 degrees.  Also, at some of the rating examinations the Veteran had no pain on motion.  

Moreover, as to the current criteria for orthopedic manifestations under the new General Rating Formula, considering pain and functional loss due to pain and limited flexion, the findings of range of motion do not more nearly approximate or equate to limitation of forward flexion of the lumbar spine to 30 degrees or less. 

The Board is aware of the Veteran's past history of having had at least one steroid injection and his history of chiropractic treatment.  Nevertheless, the evidence shows that the Veteran has never had scoliosis or spinal listing, kyphosis or ankylosis of the lumbosacral spine.  Furthermore, he had never required the use of a brace or support for his low back and there had never been any impairment of his gait.  Therefore, overall, the Board finds that since the claim for service connection was filed in December 1997 the Veteran's service-connected low back disability has not been more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for DJD and DDD, L4-5 and L5-S1, even when considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 and any additional impact of pain.  

Extraschedular Rating

Although precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred for extraschedular consideration.  In this regard, the threshold factor is evidence of such an exceptional disability picture that the schedular rating criteria are inadequate, when comparing the level of severity and symptomatology with the established criteria.  If the criteria reasonably describe a disability level and symptomatology, then that disability picture is contemplated by the rating criteria.  In such a case, the schedular rating criteria are adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated therein because the official rating examinations and other evidence adequately describe the Veteran's complaints and clinical findings with respect to his degree of functional impairment.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Nevertheless, the primary complaint in this case, i.e., pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id.  With respect to the initial inquiry posed by Thun, Id., the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Thus, the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

For the reasons expressed, the preponderance of the evidence is against the claim for initial higher disability ratings and, so, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for spondylosis of the thoracic spine and for DJD and DDD of the cervical spine is denied.

Service connection for peripheral neuropathy of the upper extremities is granted.

An initial evaluation in excess of 20 percent for DJD and DDD, L4-5 and L5-S1 is denied. 


REMAND

The Veteran is service-connected for DJD and DDD of L4-5 and L5-S1, rated 20 percent; peripheral neuropathy of the right lower extremity (due to the service-connected low back disorder), rated 20 percent; peripheral neuropathy of the left lower extremity (due to the service-connected low back disorder), rated 20 percent; tinnitus, rated 10 percent; and a bilateral hearing loss, assigned a noncompensable rating.  There is a combined disability rating of 60 percent.  

Even though the service-connected disabilities of the low back and each lower extremity stem from a single etiology, the 20 percent rating for each combine to only 49 percent, and even with consideration of the bilateral factor and rounding up, this combined disability rating is short of the required 70 percent when there are two or more service-connected disabilities.  Based on these service-connected conditions, the Veteran does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

As discussed herein above, however, service connection has been established for peripheral neuropathy of the upper extremities, which is now a subject of the issue of entitlement to a TDIU rating.  In light of the principles of fair process and to avoid any prejudice to the Veteran, it is necessary to return the TDIU issue to the RO in order to ensure that the Veteran's right to due process is preserved.

The appeal concerning a TDIU rating is therefore REMANDED to the RO/AMC for the following action:

After completing any additional development, including a VA examination, if deemed warranted, the RO/AMC should review the claims file and readjudicate the issue of entitlement to a TDIU rating, to include consideration of the now service-connection for peripheral neuropathy of the upper extremities, and in light of any additional evidence obtained.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


